Exhibit 99.1 Coffee Holding Co., Inc. Reports Disclosure of Proposed Acquisition of Organic Products Trading Company STATEN ISLAND, N.Y., April 1, 2010 (GLOBE NEWSWIRE) Coffee Holding Co., Inc. (Nasdaq:JVA)(the "Company") today announced in certain trade publications that the Company, Coffee Holding Acquisition LLC, a soon-to-be organized subsidiary of the Company (the "Buyer"), and Organic Products Trading Company, a Washington corporation (the "Seller"), have reached an agreement in principal for Buyer to purchase substantially all of the assets, including inventory, trademarks and customer and supply-chain relationships (the "Assets") of Seller (collectively, the Company, the Buyer and the Seller are the "Parties"). Seller works directly with coffee farmers in South America and Central America to develop and import high quality certified organic green specialty coffee which is sold directly to small and medium sized roasters throughout the United States and Canada. Seller generates annual revenues of approximately $10.0 million. Under the terms of the proposed transaction, pursuant to an asset purchase agreement that would coverthe proposed transaction (the "Asset Purchase Agreement"),
